DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action for application number 16/816,175, Sprinkler Reducer Fixing Apparatus, filed on March 11, 2020.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations of a sprinkler reducer fixing apparatus fixed to a support frame of a ceiling structure and configured to fix a reducer of a sprinkler, comprising a main frame having a first frame support portion, a sub-frame having a second frame support portion, an intermediate frame installed between the main frame and the sub-frame, a shaft extending to pass through the main frame, a pivoting lever connected to the other end of the shaft, and wherein the intermediate frame has inclined contact surfaces coming into contact with the main frame and the sub-frame so as to allow the main frame and the sub-frame to be slidable by a certain distance in a longitudinal direction of the shaft along the contact surfaces of the intermediate frame when the shaft is pulled toward the other side through pivoting of the pivoting lever, included in independent claim 1 and in combination with the other elements recited in the claim, which is not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 10,203,050 to Jung is directed to a bracket for fixing a reducer in a fire sprinkler, the bracket having a main body part and a pivoting latch.  U.S. Patent Application Publication No. 2016/0199680 to Jung et al. is directed to a fixing bracket of a sprinkler for safely fixing and easily mounting and separating a reducer of a sprinkler.  U.S. Patent No. 9,341,286 to Oh is directed to a sprinkler reducer-fixing bracket.  U.S. Patent No. 9,255,652 to Kim is directed to a clamping structure for mounting a reducer.  U.S. Patent Application Publication No. 2015/0360064 is directed to a fixing bracket of a reducer for a sprinkler, having a latch.  U.S. Patent No. 9,174,077 to Lim is directed to a bracket for fixing a fire-fighting sprinkler, which is equipped with a locking part.  U.S. Patent Application Publication No. 2013/0048822 to Liu et al. is directed to a bracket for securing an item to a support.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817.  The examiner can normally be reached on M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANITA M KING/                                                                                      Primary Examiner, Art Unit 3632                                                                                                                   August 14, 2021